                             UNITED STATES DISTRICT COURT
                                 Northern District of Illinois
                                 219 South Dearborn Street
                                   Chicago, Illinois 60604

Thomas G. Bruton                                                               312-435-5670
Clerk
                                         12/6/2019




Re: Advanced Dermatology v. Fieldwork

USDC Case Number: 19 cv 8012
This is to advise the parties that the above titled case has been electronically
transferred to the Northern District of Illinois from the Northern Ohio The case has been
assigned number 19 cv 8012 to the Honorable Tharp .

The purpose of this letter is to inform you that the Local Rule 83.15 of this Court requires
that an appearance form be filed by an attorney who intends to represent a party in any
proceeding before this Court.

For further information, you may visit our website address at: www.ilnd.uscourts.gov for
the United States District Court, Northern District of Illinois, Eastern Division.


                                                   Sincerely yours,
                                                   Thomas G. Bruton, Clerk


                                                   By:     /s/ L. Springer
                                                               Deputy Clerk




Rev. 09/21/2017
